Howard v Pooler (2020 NY Slip Op 03349)





Howard v Pooler


2020 NY Slip Op 03349


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, AND CURRAN, JJ.


1014 CA 18-02142

[*1]WILLIAM HOWARD, SUING IN THE RIGHT OF ARCHER RD. VISTA LLC, WILLIAM HOWARD, INDIVIDUALLY, AND WESTSIDE DEVELOPMENT OF ROCHESTER, INC., PLAINTIFFS-RESPONDENTS,
vGARY L. POOLER, DEFENDANT-APPELLANT, ARCHER RD. VISTA LLC, AND GARY L. POOLER, AS MANAGER OF ARCHER RD. VISTA LLC, INTERVENORS-APPELLANTS. (APPEAL NO. 3.) 


ERNSTROM & DRESTE, LLP, ROCHESTER (MARTHA A. CONNOLLY OF COUNSEL), AND MORGENSTERN DEVOESICK PLLC, PITTSFORD, FOR DEFENDANT-APPELLANT. 
UNDERBERG & KESSLER LLP, ROCHESTER (DAVID M. TANG OF COUNSEL), FOR INTERVENORS-APPELLANTS.
BOND, SCHOENECK & KING, PLLC, ROCHESTER (JOSEPH S. NACCA OF COUNSEL), FOR PLAINITFFS-RESPONDENTS. 

	Appeals from an order and judgment (one paper) of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered October 18, 2018. The order and judgment, among other things, granted plaintiff William Howard, attorneys' fees and disbursements as against defendant Gary L. Pooler. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously reversed on the law without costs, and the award of attorneys' fees and disbursements is vacated.
Same memorandum as in Howard v Pooler ([appeal No. 1] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court